DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 4/20/2022.  Claims 1-4, 6-12, and 15-21 are pending where claims 1-4, 6-12, and 15-20 were previously presented; claims 5, 13, and 14 were cancelled; and claim 21 is newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.

Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 recites “wherein the server generates notifications for the first device based one at least one of…” where the word ‘one’ should be ‘on’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "identifying the one or more network hubs connected to the one or more network hubs" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  A previous limitation recited “determining one or more network hubs…”; however, the current limitation seems to recite that same limitation twice, and it is unclear if the applicant is suggesting that the claim is identifying group of network hubs connected to itself or if one of the “the one or more network hubs” is meant to be a different group of network hubs from the “determined one or more network hubs” (e.g. identifying one or more network hubs connected to the determined one or more network hubs; or identifying one or more additional network hubs connected to the one or more determined network hubs).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-12, and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determine user intent and context related to the user request; identify a plurality of second devices in proximity to the first device based on the user intent and the context related to the user request; obtaining a menu tree associated with the first device; mapping he menu tree associated with the first device with one or more menu trees associated with the plurality of second devices corresponding to the user intent and the context related to the user request; identifying content in the plurality of second devices using the one or more menu trees associated with the plurality of second devices; selecting the content in the plurality of second devices based on a selection criterion; ranking the plurality of second devices, and selecting a second device from among the plurality of second devices based on the ranking which relate to mental process steps related to sentence parsing and using mental knowledge/remembering what is nearby, e.g. an employee at one store using their knowledge to identify what they believe are the closest related stores/shops/libraries that might be able to assist the user’s request. The limitations as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation to be performed in a mind with a pen and a paper but for the recitation of generic computer components.  As an example, the claims relate to the mental process an employee such as at a library (or book store), or video rental store (as part of a chain) would perform based on user request, including receiving the customer’s request and mentally parsing their request to determine what they want (i.e. user asks a vague question, employee can determine what they are seeking) and view their menu tree or inventory to see if the content is there and if not the employee can identify one or more second devices/stores/locations that are nearby that can service user’s request (i.e. have the content item) and can either review inventory for those stores or contact another employee that has an inventory log to determine if the book/content/movie is at that store/location.  With respect to the video rental example, the identifying content can relate to being informed that at least 3 different stores/locations have the desired content but in different formats, one has it in VHS, the other in DVD, and the last one in Blu-Ray and then the employee can determine what format the user wanted and decide which format is preferred and distance from current location (selection criterion) and mental decide on the rank for which store/location to suggest first to the customer.
This judicial exception is not integrated into a practical application because the additional elements of a first device and a plurality of second devices recite generic computer elements recited at a high-level of generality which relate to performing a mental process in a computer environment and/or using a computer as a tool to perform a mental process which merely appears to attempt to implement the abstract idea on a computer.  Additionally, the claims recite receiving a user request at a first device and retrieving the content to the user request from the selected second device which recites insignificant extra solution activity of receiving/transmitting information over a network (see MPEP 2106.05(d) and 2106.05(g)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations of receiving a user request at a first device and retrieving the content to the user request from the selected second device recite well-understood, routine, and conventional activity of receiving or transmitting data over a network (see MPEP 2106.05(d)).


Independent claims 9, and 19-20 are essentially the same as claim 1 except that they recite claimed invention as a method, a device and a server respectively.  Claims 9 and 20 recite an additional limitation of “causing to display the content in the first device” which recites insignificant extrasolution activity of displaying output which relates to well-understood, routine, and conventional activity of transmitting information (see MPEP 2106.05(d)) and adds no meaningful limitation beyond that of the abstract idea.

With regard to claim 2, this claim recites particular types of input which recites the data format that the input is in and appears to recite technological environment and adds no meaningful limitation beyond that abstract idea (see MPEP 2106.05(h)).
With regard to claim 3, recites that communication between devices is IP or communication protocols which recites technological environment and adds no meaningful limitation beyond that abstract idea (see MPEP 2106.05(h)).
With regard to claim 4, this claim recites determining that the content related to the user request is unavailable or partially available at the first device; and identifying the second device to search for the content in response to determining that the content related to the user request is unavailable or partially available at the first device which recites the above identified abstract idea (e.g. the employee as discussed above realizes the store/location does not have the content and can think/identify of other nearby stores of the same company and adds no meaningful limitation beyond that of the abstract idea. 
With regard to claim 6, this claim recites the value of the selection criterion which recites the above identified abstract idea (i.e. evaluation/comparison of content to the criteria).
With regard to claim 7, this claim recites transmitting the user request to a server, transmitting the menu tr tree of the user device to second devices and receiving the content on the second devices from the server which recites well-understood, routine, and conventional activity of receiving or transmitting information over a network (See MPEP 2106.05(d)) and adds no meaningful limitation beyond that of the abstract idea.
With regard to claim 8, this claim recites the first devices updates the menu tree associated with the first device to the server for retrieving the content which recites well-understood, routine, and conventional activity of transmitting information over a network and storing information in a memory (see MPEP 2106.05(d)) and adds no meaningful limitation beyond that of the abstract idea.
With regard to claim 10, this claim recites providing the content to the first device which recites well-understood, routine, and conventional activity of transmitting information over a network (See MPEP 2106.05(d)) and adds no meaningful limitation beyond that of the abstract idea as discussed above.
With regard to claim 11, this claim recites determining one or more network hubs associated with the second devices; identifying the network hubs connected to the one or more network hubs which recites technological environment limitations (see MPEP 2106.05(h)) and adds no meaningful limitation beyond that of the abstract idea.  Claim 11 also recites determining whether the plurality of second devices contain the content related to the user request which recites the above identified abstract idea.
With regard to claim 12, this claim recites determining one or more network hubs associated with the plurality of second devices when the content related to the user request is unavailable at the first device which recites well-understood, routine, and conventional activity of receiving and transmitting information over a network (See MPEP 2106.05(d)).
With regard to claim 15, this claim is substantially similar to claim 6 and is rejected for similar reasons as discussed above.
With regard to claim 16, this claim recites updating the menu tree at the server based on one or more functions of the plurality of second devices which recites well-understood, routine, and conventional activity of transmitting information over a network and storing information in a memory (see MPEP 2106.05(d)) and adds no meaningful limitation beyond that of the abstract idea.
With regard to claim 17, this claim recites the server monitors at least one of state information, context information, and network topology information of the first device and the plurality of second devices which recites data gathering and amounts to well-understood, routine, and conventional activity of receiving information over a network and electronic recordkeeping (see MPEP 2106.05(d)) and adds no meaningful limitation beyond that of the abstract idea.
With regard to claim 18, this claim recites the server generates notifications for the first device based on at least one of state information, context information and network topology of the plurality of second devices which recites well-understood, routine, and conventional activity of transmitting information over a network (see MPEP 2106.05(d)) and adds no meaningful limitation beyond that of the abstract idea.
With regard to claim 21, this claim recites that the devices are ranked based on pre-determined criteria which recites well-understood, routine, and conventional activity of sorting information (see MPEP 2106.05(d)) and adds no meaningful limitation beyond that of the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jhanji et al [US 2018/0027070 A1] in view of Kudurshian et al [US 2017/0358305 A1] and Lamkin et al [US 2006/0161635 A1].
With regard to claim 1, Jhanji teaches a method for retrieving content, the method comprising: receiving a user request at a first device (see paragraphs [0061] and [0084] and [0092]; the user can utilize programs that allow for the user to discover nearby content); 
identifying a plurality of second devices in proximity to the first device (see paragraphs [0065], [0066], and [0083] and [0092]; the user’s device has means to identify a plurality of second devices in proximity to the user’s device);
obtaining a menu tree associated with the first device (Jhanji; In some implementations, presenting the nearby content via the filesystem of a client device (obtaining a menu tree associated with the first device) offers particular advantages. Users already know how to use the file manager interface of their device, for example the FINDER.RTM. in case of OS X.RTM. or File Explorer in case of WINDOWS.RTM.. The file manager allows users to browse, open, rename, move, copy, tag and organize photos in a folder. For example, it is very convenient and handy if all the photos, videos and documents i.e. the server content, are made accessible directly via the FINDER.RTM. or other OS interface of the client, simply by placing a first electronic device having the content stored thereon in close enough physical proximity to be able to directly and wirelessly communicate with a second electronic device that acts as a client. [0063];);
mapping the menu tree associated with the first device with the one or more menu trees associated with the plurality of second devices corresponding to the user request; identifying the content in the plurality of second devices using the one or more menu trees associated with the one or more second devices (Jhanji; As shown in FIG. 3B, the server application 205 includes a content encoder- decoder 315 which responsible for extracting contents from different types of storage containers 211, such as an app container 211A, a database 211B, a file system volume 211C via its individual storage interfaces 210A, 210B, and 211C respectively, or any other kind of storage container supported by the server device 201. The content encoder-decoder 315 is also responsible for mapping the contents (identifying the content in the second device), its structure and context into an intermediate data structure (mapping the menu tree associated with the first device with the menu tree associated with the second device) before transmitting to the client application 203 using the network manager 310 over the peer-to-peer wireless network connection on wireless interface 214. [0123]; see paragraph [0126], [0076], and [0074], the system presents a document with all the mapped content constructed from the plurality of second devices associated with the particular selected directory structure/folder/path as well as update content when devices move in and/or out of range);
selecting the content in the one or more second devices based on a selection criterion (Jhanji; The application running on the client and server discovers nearby devices and establishes the fastest available direct connection between them. When displaying the remote content of nearby devices, the client initially fetches only the content metadata and content list from the server. Then it fetches the content file icons. By doing so, the client is able to present a lightweight representation of the content i.e. the list of available content to its user without needing to fetch the actual content files. When the user selects a content item (selecting the content in the second device), the client application requests it from the server, on demand, in real-time. This way, the network bandwidth can be optimized for the content last requested by the user. If the user switches to a different view, fetching the content list of that view is prioritized. [0092]; In a case of the content 101a, 103a, and 104a being aggregated audio content, of the presentation may be an audio output or playlist 120f. The aggregated content may be grouped by time, places, people, activities or its subject, and also searchable based on keywords, tags, time, place, people, activities, other content or metadata as criteria (based on a selection criterion) for grouping content. [0109];); 
and retrieving the content related to the user request (see paragraphs [0083]-[0084]; the system allows presentation of remote content and allow users to select which content to download/retrieve from the one or more second devices).
Jhanji does not appear to explicitly teach determining user intent and context related to the user request; identifying a plurality of second devices in proximity to the first device based on the user intent and context related to the user request; mapping the menu tree associated with the first device the one or more menu trees associated with the plurality of second devices corresponding to the user intent and the context related to the user request; ranking the plurality of second devices, and selecting a second device from among the plurality of second devices based on the ranking; and retrieving the content related to the user request from the selected second device.
Kudurshian teaches determining user intent and the context related to the user request (see paragraphs [0263], [0292], and [0315]; the system can utilize natural language processing to determine user intent as well as contextual information). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the proximity detection and content retrieval system of Jhanji by incorporating means to provide particular content as taught by Kudurshian in order to allow users to be able to specify intent/context as means to search for and retrieve content to display to the user instead of the user having to manually browse through potentially large menu tree(s) of file content to look for particular content thereby reducing the overall search space that the user has to browse through while also helping the user find their desired results sooner.
Jhanji in view of Kudurshian teach identifying one or more second devices in proximity to the first device based on the user intent and the context related to the user request (see Kudurshian, paragraphs [0263], [0292], and [0315]; see Jhanji, paragraph [0084]; the system allows for a digital assistant to be able to search nearby devices and perform a search for the user’s requested content where the user’s intent/context can be taken into account to identify/filter the respective results that are presented to the user);
mapping the menu tree associated with the first device the one or more menu trees associated with the plurality of second devices corresponding to the user intent and the context related to the user request (Jhanji; As shown in FIG. 3B, the server application 205 includes a content encoder- decoder 315 which responsible for extracting contents from different types of storage containers 211, such as an app container 211A, a database 211B, a file system volume 211C via its individual storage interfaces 210A, 210B, and 211C respectively, or any other kind of storage container supported by the server device 201. The content encoder-decoder 315 is also responsible for mapping the contents (identifying the content in the second device), its structure and context into an intermediate data structure (mapping the menu tree associated with the first device with the menu tree associated with the second device) before transmitting to the client application 203 using the network manager 310 over the peer-to-peer wireless network connection on wireless interface 214. [0123]; see paragraph [0126], [0076], and [0074], the system presents a document with all the mapped content constructed from the plurality of second devices associated with the particular selected directory structure/folder/path as well as update content when devices move in and/or out of range).
Jhanji in view of Kudurshian do not appear to explicitly teach ranking the plurality of second devices, and selecting a second device from among the plurality of second devices based on the ranking; and retrieving the content related to the user request from the selected second device.
Lamkin teaches ranking the plurality of second devices, and selecting a second device from among the plurality of second devices based on the ranking (see paragraph [0128]; the system can utilize some criteria to rank the plurality of second devices including based on fastest device or the device with the highest bandwidth). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the virtual file system’s display of content of Jhanji in view of Kudurshian by taking into consideration various attributes associated with the second devices as taught by Lamkin in order to detect when multiple copies of the same content are present and be able to reduce the clutter that would be presented to the first device’s display by removing the multiple redundant copies of the same content item by being able to analyze, rank, and select the second device that is best suited to provide the content to the user thereby helping the user also retrieve the desired content quicker by not presenting the content for user selection that is associated with second devices that are slow and/or have high latency (i.e. low bandwidth). 
Jhanji in view of Kudurshian and Lamkin teach retrieving the content related to the user request from the selected second device (see Lamkin, paragraph [0128]; see Jhanji, paragraphs [0083]-[0084]; the system allows presentation of remote content and allow users to select which content to download which is associated with a particular second device based on the system’s ranking and selection of the second device to be the provider of that content item).

With regard to claim 2, Jhanji in view of Kudurshian and Lamkin teach wherein the user request comprises at least one of a text input, a voice input, a gesture input and a camera input (see Jhanji, paragraph [0084], various inputs can be used including gesture).

With regard to claim 3, Jhanji in view of Kudurshian and Lamkin teach wherein the first device communicates with the one or more second devices over an internet protocol (IP) or communication protocols for retrieving the content (Jhanji; As described herein, direct peer-to-peer wireless connections can include Wi-Fi DIRECT.RTM. connections (communicates with the second device over an internet protocol (IP) or communication protocols), APPLE.RTM. Wireless Data Link (AWDL) connections, IEEE 802.11 ad hoc mode connections, BLUETOOTH.RTM. 5 or higher, other types of short-range wireless radio technology, and the like. Unless otherwise noted, wireless connections between devices according to the implementations described herein may refer to any of the foregoing methods of connecting devices directly. [0051];).

With regard to claim 4, Jhanji in view of Kudurshian and Lamkin teach wherein the identifying comprises: determining that the content related to the user request is unavailable or partially available at the first device (see Kudurshian, paragraph [0320]; Jhanji; The push approach creates multiple redundant copies of the photos, for example, on each recipient's device and in certain cases, on the cloud, and each of the devices connected to the cloud. In contrast, the beauty of the world wide web is that while the amount of information on the WWW is almost infinite, users can choose to browse, interact and download with only what they need as a "pull" mechanism (determining that the content related to the user request is unavailable or partially available) (i.e., the user chooses the content and when to receive it). It should be appreciated that it is impossible to "push" the entire contents of the Internet to a user device. Similarly, if a user wishes to share a large number of photos with a large number of users nearby, it would be more efficient to let the user browse the aggregated contents and download what the user is interested in. [0053];);
and identifying the plurality of second devices to search for the content in response to determining that the content related to the user request is unavailable or partially available at the first device (Jhanji; see paragraph [0084]; Creating access control mechanisms that allow the owner or producer of data to maintain the desired levels of privacy of the data hosted on a server device when it is accessed by multiple client devices. This access control mechanism determines which client device can access a given piece of data, and the type of access privilege granted (read only, read and write, allow copy, etc.); [0070] e. Creating multiple intuitive user interfaces by which a client can interact with the data hosted on other server devices in its vicinity (identifying the second device to search for the content). Such user interfaces might range from (i) a file manager to (ii) web pages to (ili) integrating over an API hook with existing custom applications for each file type, such as the ability to browse all photos on neighboring devices using a photos software application; [0065]; see Kudurshian, paragraph [0292] and [0315]; the system includes means to be able to search for particular information too).

With regard to claim 6, Jhanji in view of Kudurshian and Lamkin teach wherein the selection criterion comprises at least one of a type of the content, a format of the content, a network associated with the plurality of second devices, and configuration of the plurality of second devices (Jhanji; The server application 205 also contains an access control layer 314 that adds security and privacy handling of the content to be accessed by client application 203.  The privacy and security aspect of the access control layer 314 may include setting the permissions of the content accessible by one or more client application(s) 203. For example, content can be marked as hidden, read-only, modifiable, etc. This will limit the interaction types and level thereof on the content by the client application (type of the content, a format of the content) 203. Another privacy and security aspect of access control layer 314 is to control authorization of connection requests from client applications 203 running on client devices 202. For example, the server application 205 may prompt a user via the user interface 313 to authorize a connection request from a given client application 203. In another example, the server device 201 may prompt a user via the user interface 313 to authorize a request from a given client application 203 to access a particular content, a content group, or a content type stored in one or more storage containers 211 of the server device 201. Authorization of connection request or access request on the server application 205 may be performed automatically based on certain criteria without involvement of the user of server application (selection criterion) 205. For example, the server application 205 may automatically authorize a connection from a given client application (network associated with the second device, and configuration of the second device) 203 based on a current or last system state, as in the case of an auto-reconnection after a sudden network breakdown. In another example, the server application 205 may incorporate additional authorization policies to screen requests from the client application 203. [0125]; see Kudurshian, paragraph [0263]; type of file can be utilized as means to search for content).

With regard to claim 7, Jhanji in view of Kudurshian and Lamkin teach transmitting the user request including the user intent and the context related to the user request to a server (see Kudurshian, paragraphs [0263], [0292], and [0315]; Jhanji; As shown in FIG. 3B, the server application 205 includes a content encoder-decoder 315 which responsible for extracting contents from different types of storage containers 211, such as an app container 211A, a database 211B,a file system volume 211C via its individual storage interfaces 210A, 210B, and 211C respectively, or any other kind of storage container supported by the server device 201. The content encoder-decoder 315 is also responsible for mapping the contents, its structure and context into an intermediate data structure (context related to the user request to a server) before transmitting to the client application 203 using the network manager 310 over the peer-to-peer wireless network connection on wireless interface 214. [0123]; The server device users 425, 426, 427 will have the right to give the authorization to user 424 to access the photos as well as setting access permissions of each of the photos such as read-only, copy-permitted, editable, and the like. Upon receiving authorization, the user 424 using his mobile device 420 browses and/or downloads the authorized photos presented as an interactive document such as photo albums, with the albums created as groups of different photos by contexts such as location and/or date. [0130];);
transmitting the menu tree associated with the first device for retrieving the content related to the user request on the plurality of second devices from the server (Jhanji; As shown in FIG. 3B, the server application 205 includes a content encoder-decoder 315 which responsible for extracting contents from different types of storage containers 211, such as an app container 211A, a database 211B, a file system volume 211C via its individual storage interfaces 210A, 210B, and 211C respectively, or any other kind of storage container supported by the server device 201. The content encoder-decoder 315 is also responsible for mapping the contents, its structure and context into an intermediate data structure before transmitting to the client application (transmitting a menu tree associated with the first device for retrieving the content related to the user request on the second device from the server) 203 using the network manager 310 over the peer-to-peer wireless network connection on wireless interface 214. [0123]:);
and receiving the content related to the user request on the plurality of second devices from the server (Jhanji; FIG. 1A shows an implementation of retrieval and presentation of remote content among computing devices (receiving the content related to the user request on the second device) in proximity using peer-to-peer wireless networking. Each computer 101, 103 and each mobile device 102, 104 is interconnected via its wireless network interface to create a single mesh network. [0104];).

With regard to claim 8, Jhanji in view of Kudurshian and Lamkin teach wherein the first device updates the menu tree associated with the first device to the server for retrieving the content from the plurality of second devices (Jhanji; Maintaining the integrity of the data hosted by a server device, which could be potentially accessed and modified by multiple clients concurrently; and/or [0074] i. Discovering when devices move out of range, updating the available content available over the short range wireless network (first device updates the menu tree associated with the first device to the server for retrieving the content from the second device) accordingly, and notifying consumers of the updated data as needed. [0065] and [0085]; users can modify content and the respective menu tree for those devices can be updated accordingly:).

With regard to claim 21, Jhanji in view of Kudurshian and Lamkin teach wherein the plurality of second devices are ranked based on a pre-determined criterion, and wherein the pre-determined criterion corresponds to at least one of a type of the content, a format of the content, a network associated with the second device, and a configuration of the second device (see Lamkin, paragraph [0128]; the second device selected to provide the content can be ranked based on the device’s network (highest bandwidth) or device configuration (fastest device)).

With regard to claim 9, this claim is substantially similar to claim 1 and is rejected for the same reasons as discussed above.  This claim includes the additional limitations “searching for content in the plurality of second devices using the one or more menu trees associated with the plurality of second devices” (see Jhanji, paragraph [0126]; see Kudurshian, [0263]; the system can present an interface for the file contents of the second devices and means to search for particular content based on metadata such as tags or type of file or other attributes) and “causing to display the content in the first device” (see Jhanji, paragraphs [0076], [0085] and [0112]; the first device will display the content and allow user selection and downloaded/viewed/displayed).

Claim 19 comprises the same limitations as claim 1, rejection rationale for claim 1 applicable.

Claim 20 comprises the same limitations as claim 9, rejection rationale for claim 9 applicable.

With regard to claim 10, Jhanji in view of Kudurshian and Lamkin teach providing the content to the first device (see Jhanji, paragraph [0061]; upon request, the user’s device can request the content to be transferred to their device).

With regard to claim 11, Jhanji in view of Kudurshian and Lamkin teach wherein the identifying comprises: determining one or more network hubs associated with the plurality of second devices (Jhanji; In some examples herein, an electronic device is described as a "client device" or " client" and/or as a" server device" or " server". While particular devices may be referred to as a client or server, in the various implementations described herein, each particular device is generally considered to be capable of acting as a client and server contemporaneously (determining a network hub associated with the second device), unless specifically noted otherwise. Each device is a wireless computing device which performs wireless communications with other devices. [0055]; paragraph [0053], a proxy/hub can be used as well for communicating between devices);
identifying the one or more network hubs connected to the one or more network hubs (Jhanji; By connecting devices directly to each other as an ad-hoc, pop-up wireless network, the client and server device architecture is designed to support presentations of content according to the implementations described herein, and which may include one or more of the following mechanisms and technological advantages: [0066] a. Efficient discovery of nearby devices, identify the fastest way of connecting to a nearby device (identifying the second device connected to the network hub), and set up the connection, thus creating an ad-hoc peer-to-peer network of devices using point-to-point wireless connections, without any manual configuration by a user; [0065]; see paragraph [0053]; the system can identify the proxy/intermediary/hub that is used for communication between devices);
and determining whether the plurality of second devices contains the content related to the user request (Jhanji; An efficient, light-weight content discovery, aggregation and browsing client and server architecture that allows client device to browse content stored on one or more servers (determining whether the second device contains the content related to the user request) in-place, without having to create a local copy of the content at the client. This is advantageous because a client can have multiple neighboring server devices who are making content available, as well as multiple other client devices, so creating local copies would be prohibitively slow due to bandwidth and cost constraints, in addition to rapidly exhausting the client device's storage space. The goal is to provide the look-and-feel, and high performance of local data access to the client without incurring the expense of creating a local copy of the data on the client; [(0065];).

As for claim 12, Jhanji in view of Kudurshian and Lamkin teach determining a network hubs associated with the plurality of second devices when the content related to the user request is unavailable at the first device (see Kudurshian, paragraph [0320]; Jhanji; The push approach creates multiple redundant copies of the photos, for example, on each recipient's device and in certain cases, on the cloud, and each of the devices connected to the cloud. In contrast, the beauty of the world wide web is that while the amount of information on the WWW is almost infinite, users can choose to browse, interact and download with only what they need as a "pull" mechanism (determining a network hubs associated with the second device when the content related to the user request is unavailable at the first device) (i.e., the user chooses the content and when to receive it). It should be appreciated that it is impossible to "push" the entire contents of the Internet to a user device. Similarly, if a user wishes to share a large number of photos with a large number of users nearby, it would be more efficient to let the user browse the aggregated contents and download what the user is interested in. [0053];).

With regard to claims 15 and 16, these claims are substantially similar to claims 6 and 8 respectively and are rejected for similar reasons as discussed above.

As for claim 17, Jhanji in view of Kudurshian and Lamkin teach wherein the server monitors at least one of state information, context information and network topology of the first device and the second device (Jhanji; Creating and implementing protocols by which a server advertises itself on the short range wireless network and interfaces connectivity and file operations with nearby client devices; [0073] h. Maintaining the integrity of the data hosted by a server device (monitors at least one of state information, context information and network topology), which could be potentially accessed and modified by multiple clients concurrently; and/or [0074] i. Discovering when devices move out of range, updating the available content available over the short range wireless network accordingly, and notifying consumers of the updated data as needed. [0065];).

As for claim 18, Jhanji in view of Kudurshian and Lamkin teach wherein the server generates notifications for the first device based one at least one of device state information, context information and network topology of the second device (Jhanji; Server application 205 will propagate the success status to the client application 203 via protocol message at step 647A. Upon receiving the success status in step 647A, client application 203 first delete the cached remote content, if any, at step 648A followed by a notification to the user (notifications for the first device based one at least one of device state information) 220 that the delete operation is successful at step 649A. The availability of the remote content in the cached is dependent on a condition as to whether the user 220 has previously opened the remote content at operation 620A. [0154];).

Response to Arguments
Applicant's arguments (see the third paragraph on page 10 through the second to last paragraph on page 11) have been fully considered but they are not persuasive.  The applicant argues that the claim limitations are not directed towards an abstract idea since the first device and second devices represent particular machines.  The Examiner respectfully disagrees.  With regard to the particular machine argument, the recitation of a generic ‘first device’ adds no particular details to describe what the particular machine is and as such does not rise to meet the requirements of being a particular machine as set forth in MPEP 2106.05(b).

Applicant’s arguments (see the last paragraph on page 11 through the last paragraph on page 14) with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lamkin.  The applicant amended the claims to incorporate new limitations that required further search and consideration.  As seen from the 35 USC 103 rejections above, a new reference was found that, when combined, would teach or fairly suggest the claim limitations as recited.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        12/1/2022